Exhibit 12.2 KANSAS CITY POWER & LIGHT COMPANY COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (millions) Income from continuing operations $ Add Taxes on income Kansas City earnings tax Total taxes on income Interest on value of leased property Interest on long-term debt Interest on short-term debt Other interest expense and amortization (a) Total fixed charges Earnings before taxes on income and fixed charges $ Ratio of earnings to fixed charges (a) On January 1, 2007, Kansas City Power & Light Company elected to make an accounting policy change to recognize interest related to uncertain tax positions in interest expense.
